Citation Nr: 1225072	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-22 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the claimant is entitled to recognition as the Veteran's spouse for the purpose of receiving Department of Veterans Affairs Dependency and Indemnity Compensation (DIC) benefits, pension benefits, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 to January 1980.  The Veteran died on July [redacted], 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision by the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO). 

The appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in October 1989.  

2.  The appellant and the Veteran separated in July 2002, and a dissolution of marriage was issued on September [redacted], 2003.  

3.  Though the appellant and the Veteran continued to live together after their divorce, they did not remarry.  


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of receiving VA DIC benefits have not been met. 38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

A "surviving spouse" is a person of the opposite sex whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The basic facts here are not in dispute.  The appellant and the Veteran were married in October 1989.  A copy of their September 2003 divorce decree shows that the appellant and the Veteran separated in July 2002.  The appellant in this case was the petitioner in the divorce, citing irreconcilable differences as the reason for the divorce.  The September 2003 decree shows that the divorce was finalized on the 17th of that month, and that both the appellant and the Veteran were present with their respective attorneys for a June 2003 proceeding in their contested divorce.  The Veteran died on July [redacted], 2005.  His death certificate notes that he was divorced at the time of his death.  

Shortly after the Veteran's death, the appellant sought a court order granting her entitlement to the Veteran's Survivor Benefit Plan benefits.  In an attachment to this petition, the appellant stated that she and the Veteran lived together following their divorce, unaware that the dissolution judgment had been entered by the court.  

In June 2008, the appellant filed an application for DIC benefits, death pension and accrued benefits.  On her application, the appellant noted that she was the Veteran's ex-wife.  She also stated that though the couple had separated, they later reconciled and lived together until the Veteran's death, unaware that their divorce was finalized.  

In August 2008, the Oakland RO issued an administrative decision finding that the appellant was not entitled to DIC benefits, death pension, or accrued benefits because she and the Veteran were divorced.  

In October 2008, the appellant filed a Notice of Disagreement with that administrative decision.  She stated that she and the Veteran continued to live together and felt that they were still married.  She stated that the couple had reconciled and did not know that their divorce decree had been entered.  

The RO issued a Statement of the Case in April 2010 that continued to deny the appellant benefits.  The appellant filed a Substantive Appeal in June 2010.  She reiterated the fact that she and the Veteran did not know that they were no longer legally married, and that they continued to hold themselves out as married until his death.  

The appellant testified in a May 2012 Travel Board hearing.  In that hearing, the appellant reiterated what she had said in earlier statements.  She stated that she and the Veteran had separated and filed for divorce, they reconciled and did not know that their divorce had been finalized.  She stated that she believed that California law regarding divorce had changed, and that she thought that she and the Veteran would have had to sign further documents before they were actually divorced.  

Based on the preceding facts, the Board finds that the appellant is not entitled to recognition as the Veteran's surviving spouse.  Again, to be considered a surviving spouse, the appellant's marriage must have been valid under the laws of the state where the parties resided at the time of the Veteran's death, and the spouse must actually have been married to the Veteran at the time of his death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In this case, there is no question that at the time of the Veteran's death, he and the appellant were divorced.  Though the appellant states that neither she nor the Veteran realized that their divorce was finalized, their mistaken belief does not override the objective evidence of the case.  The fact that the Veteran and the appellant continued to live together and believe that they were married does not change the Board's finding, as California abolished common law marriages in 1895, and it has consistently reaffirmed that abolition.  Elden v. Sheldon, 758 P.2d 582, 587 (Cal. 1988) (citations omitted).  

In denying this claim, the Board acknowledges the Veteran's long and decorated military service and the unfortunate circumstances of the appellant's case. The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In summary, the Board finds that at the time of the Veteran's death, he and the appellant were divorced under the laws of California.  As she and the Veteran were not married at the time of his death, she is precluded from recognition as his surviving spouse.  


ORDER

Entitlement to recognition as the surviving spouse for VA benefits purposes is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


